PER CURIAM.
No. 16,503 is an action for damages for the allegedly unauthorized sale by defendants-appellees, who are engaged in the security brokerage business, of securities of the plaintiff-appellant Sarah Henry. At the close of all the evidence, the District Court directed a verdict in favor of the defendants. This appeal followed.
Viewing the evidence in the light most favorable to plaintiff-appellant, we think *754the trial court did not commit reversible error. There was no genuine issue of material fact which should have been submitted to the jury. Plaintiff, a woman of advanced age, allowed her son to manage her affairs. She gave him access to her safe deposit box, and her checking account was in their joint names. Defendants-appellees had reason to believe that the son was authorized to act for her. At his request, they sold certain of her securities, apparently properly endorsed by her, and remitted the proceeds to her bank for her account. All proceeds were deposited in her bank account. Finally, the bank account was depleted by the son’s later withdrawals from it. There was no suggestion that defendants had sold the securities at less than a proper price, or that they had acted in bad faith, or in collusion with the son. It is clear that plaintiff’s loss was primarily caused by her reliance on her son, and that she is equitably estopped to claim damages from appellees. The case is very similar on its facts to National Safe Deposit Savings & Trust Co. v. Hibbs, 229 U.S. 391, 33 S.Ct. 818, 57 L.Ed. 1241 (1913), and that decision is controlling. As was there said, quoting from the opinion of Mr. Justice Holmes in Russell v. American Bell Telephone Co., 180 Mass. 467, 62 N.E. 751 (1902): “[W]hen one of two innocent persons is to suffer the sufferer should be the one whose confidence put into the hands of the wrongdoer the means of doing the wrong.” 229 U.S. at 396, 33 S.Ct. at 820.
In No. 16,504, the broker-defendants in No. 16,503 appeal from an order denying them leave to file a third-party complaint against the Union Trust Company and the Riggs National Bank, in which they alleged that these banks had guaranteed Mrs. Henry’s endorsements on the checks which defendants had sent to her. In view of our disposition of No. 16.503, it is unnecessary to pass on No. 16.504.
Affirmed.